DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature indicating that the pulleys undergo a complete revolution constitutes new matter which is not disclosed in the originally filed specification and the feature cannot be added to the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, 15, 18, 20, 21, 24-26, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colley, U.S. Patent Application No. 2008/0251058, in view of Hofmeister, U.S. Patent No. 3,854,467.   As to Claim 1, Colley teaches a projectile launcher (bow) comprising a frame defining a horizontal projectile plane at a top side, in which a projectile axis is positioned, paragraphs 0027 and 0039 and see Figure 2.  Colley teaches that the projectile moves within the horizontal projectile plane and along the projectile axis during firing and arming and that the projectile is fired from a front end of the frame, paragraph 0039, Figure 1, depicting drawn and undrawn condition, and Figure 2.  Colley teaches a first flexible limb (2) and a second flexible limb (2), paragraph 0027 and see Figure 1.  Each of the limbs may have a first end attached to a frame (riser), and a second end, paragraph 0027 and see Figure 1.  Colley teaches that the limbs are in an unloaded position when the projectile launcher is undrawn, noting complete reduction of tension, and in a loaded position when the projectile launcher is drawn, noting peak load, paragraph 0019.  Colley teaches a first power group at a first frame side, the first power group associated with a first flexible limb and including a first power group of drawstring pulleys and the first flexible limb, wherein at least one of the first power group drawstring pulleys may be attached to the frame and at least one of the first power group drawstring pulleys may be attached to the first flexible limb, see drawing below.  Colley teaches In re Japikse, 86 USPQ 70 (CCPA 1950).  Colley teaches that the drawstring may be routed at least partially around a power group drawstring pulley attached at a flexible limb end and at least partially around a power group drawstring pulley attached to the frame, on each frame side, as discussed above, to provide a mechanical advantage as the bowstring is drawn and the flexible limbs flex.  Colley, as modified, is silent as to directly routing the drawstring at least partially around at least three separately rotatable first power group drawstring pulleys to further increase the mechanical advantage.  Hofmeister teaches a projectile launcher provided with three separately rotatable power group drawstring pulleys attached to the frame and to the flexible .

    PNG
    media_image1.png
    868
    776
    media_image1.png
    Greyscale



As to Claims 2 and 20, Colley teaches that the projectile launcher may be a crossbow having a frame including a stock positioned at the rear of the frame and configured to be As to Claim 3, Colley teaches that a projectile rest may be positioned at the front end of the frame and configured to at least partially support a projectile, paragraph 0018.  As to Claim 4, Colley teaches that a latch (28) may be configured to interface with a drawstring (string) to receive and retain the drawstring at the rear of the frame, paragraph 0040.    As to Claims 8 and 21, Colley teaches that each of the first power group drawstring pulleys are rotatable around a pulley axis, paragraphs 0032, 0033 noting that pulley attached to the frame is mounted on an axle and turns, and that a pulley attached to a limb end is mounted on an axle, paragraph 0031.  Colley teaches that the axes of the first power group drawstring pulleys and the second power group drawstring pulleys are separate and generally parallel, see Figure 1, noting axes of pulleys attached to the frame are separate from axes of pulleys attached to flexible limbs.  Colley does not specifically indicate that the axes may be parallel.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the axes in parallel, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).   As to Claim 9,   Colley teaches a projectile launcher (bow) comprising a frame defining a horizontal projectile plane at a top side, in which a projectile axis is positioned, paragraphs 0027 and 0039 and see Figure 2.  Colley teaches that the projectile moves within the horizontal projectile plane and along the projectile axis during firing and arming and that the projectile is fired from a front end of the frame, paragraph 0039, Figure 1, depicting drawn and undrawn condition, and Figure 2.  Colley teaches a first flexible limb (2) and a second flexible limb (2), paragraph 0027 and see Figure 1.  Each of the limbs may have a first end attached to a frame (riser), and a second end, paragraph 0027 and see Figure 1.  Colley teaches that the limbs are in an unloaded position when the projectile launcher is undrawn, In re Japikse, 86 USPQ 70 (CCPA 1950).  Colley, as modified, discloses the invention except for providing that the first and second power groups may include at least three drawstring pulleys.  Colley, as modified, is silent as to at least three separately rotatable first power group drawstring pulleys and at least three second power group drawstring pulleys.  Hofmeister teaches a projectile launcher provided with three separately rotatable power group drawstring pulleys attached to the frame and to the flexible limbs (31, 18, and 28), Col. 2, ln. 68 – Col. 3, ln. 9.  The power group drawstring pulleys may be arranged in the same manner on first and second frame sides to provide first and second power groups, with at least one pulley attached to the frame and 

    PNG
    media_image1.png
    868
    776
    media_image1.png
    Greyscale

As to Claim 10, Colley teaches that a drawstring may have first and second drawstring ends, paragraph 0034.  The drawstring (11) may travel across the projectile axis, in generally perpendicular orientation, between first and second ends, noting that the drawstring progresses around each limb mounted pulley, paragraph 0034 and see Figure 1.   Colley teaches that the In re Japikse, supra.  Hofmeister is applied as to Claim 1, with the same obviousness rationale being found applicable.  As to Claim 11, Colley teaches a power source (limbs 2) connected to the power group via a drawstring, see Figure 1.  As to Claim 13, Colley teaches that the projectile launcher may be a crossbow having a frame including a stock positioned at the rear of the frame and configured to be positioned against a user’s shoulder, noting use of a stock in a conventional manner, paragraph 0015 and see Figure 2.  As to Claim 15, Colley teaches that a power group drawstring pulley (14), which is attached to a limb, may comprise a groove configured to receive the drawstring therein, paragraph 0034.  Colley teaches that the drawstring runs around the perimeter of a power group drawstring pulley (6) which is attached to the frame, paragraph 0034 and see Figure 1, suggesting that the power group drawstring pulley (6) may also be provided with a groove configured to receive the drawstring.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley, as modified, with a grooved frame mounted power group drawstring pulley, as suggested.  As to Claim 18, Colley, as modified, is applied as in Claims 9 and 11.   As to Claim 26, Hofmeister teaches that the drawstring may be secured to an anchor (35) on the frame and may be directly routed at least partially around pulley (31) on a limb, then to a pulley In re Japikse, supra.  As to Claims 24, 25, 28, 29, and 30, Colley, as modified by Hofmeister, together with the cited case law, is applied as in Claim 26, with the same obviousness rationale being found applicable.  As to Claim 31, Hofmeister teaches that the drawstring may be secured to an anchor (35) on the frame and may be directly routed at least partially around pulley (31) on a limb, then to a pulley (18) on the frame (13).  Pulley (18) may include two grooves and a cable passage (24) and the drawstring may traverse to the second pulley (18) at the opposite side of the riser, then around a pulley (28) on the opposite limb, and finally connecting to nocking portion of the bowstring, Col. 2, ln. 58 – Col. 3, ln. 9.  In making the traverse, the drawstring enters pulley As to Claim 32, Hofmeister teaches that the drawstring may contact at least half of the circumference of each of the pulleys in each of the first power group and the second power group, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the drawstring path so as to contact at least half of the circumference of each of the pulleys of the first and second power groups, as taught by Hofmeister, to provide Colley, as modified, with a drawstring path passing back and forth between pulleys attached to the frame and pulleys attached to a limb, to yield the predictable result of facilitating the design of the projectile launcher to include a mechanical advantage for pulling the drawstring.

Claims 5, 6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colley, in view of Hofmeister, as applied in Claim 9, and in further view of Hadley, U.S. Patent No. 5,678,528.  Colley, as modified, substantially shows the claimed limitations, as discussed above.   As to Claims 5, 14, and 19, Colley, as modified, does not disclose that the projectile launcher may be configured as a slingshot.  Hadley teaches a projectile launcher having first and second power groups on first and second frame sides, wherein the projectile launcher may be As to Claim 6, Hadley teaches that the frame may include an upper member, noting first and second power groups, a lower member, noting grip arms (2, 3), with the grip (28) positioned between, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley, as modified, with a grip positioned between upper and lower members, as taught by Hadley, to provide Colley, as modified, with a slingshot configuration designed for stable hand-held support, to yield the predictable result of facilitating accurate aiming.     
Claims 7, 16, 17, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colley, in view of Hofmeister, as applied in Claims 1 and 9, as well as Claims 26, 30, and 18 and in further view of Wu et al., U.S. Patent No. 9,255,756.  Colley, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 7 and 22,  Colley, as modified, is silent as to the plurality of first power group pulleys attached to the frame, being coaxial with one another and that the same may pertain to the first power group pulleys attached to the first limb, and to the second power group pulleys attached to the frame and to the second limb.  Wu teaches a projectile launcher comprising a plurality of pulleys including pulleys attached to a frame and pulleys attached to a flexible limb with frame and limb pulleys on first and second sides of the projectile launcher, wherein each plurality of pulleys may be arranged in coaxial relation with one another, see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley, as modified, with first and second power groups of As to Claim 16,  Colley,  as modified, teaches coaxial pulleys.  Colley as modified by Wu teaches a first frame pulley, on a single shaft, having plural grooves, each configured to receive a run of drawstring, with space therebetween, Col. 3, ln. 32-43 and see Figure 2.  Colley, as modified, discloses the claimed invention except for providing plural grooves and a spacer therebetween, as an integral construct instead of plural pulleys, each having a groove and a separate spacer between.  It would have been obvious to one having ordinary skill in the art at the effective filing date to provide separate coaxial pulleys and separating spacer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, supra.  The examiner finds that the same applies with regard to the plurality of first limb pulleys attached to the first flexible limb.   As to Claim 17, Colley, as modified by Wu and by the cited case law are applied as in Claim 16 to the second power group of drawstring pulleys.  As to Claim 27, Colley, as modified by Hofmeister, together with the cited case law, is applied as in Claim 26, with the same obviousness rationale being found applicable, with regard to the location of the pluralities of pulleys.  Wu is applied as in Claims 7 and 16, together with the cited case law, with the same obviousness rationale being found applicable with regard to pulleys on a single shaft and separated by a spacer. 

   
 



Response to Arguments
Applicant’s arguments, filed 23 February 2022, have been fully considered but are moot, in view of the new grounds of rejection.
 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        8 March 2022